DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

The terminal disclaimer filed on July 01, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10139808 has been reviewed and is accepted. The terminal disclaimer has been recorded.
As a result, each and every Double Patenting rejections have been withdrawn.

Further consideration found new rejections under 35 USC § 101.

Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 1-2, 6-9, 14, 16-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite methods for reducing gaps in a joint assembly of a skin to a substructure.
The limitation of reducing gaps in a joint assembly of a skin to a substructure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and sensing components. The claims recite calculating ..., determining ..., generating ..., calculated ..., calculate …, virtually overlay …, determine …, generate …, and perform …  that are excising mental processes. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment or intended use of these abstract ideas, for example, “the skin defining an inner surface, an outer surface opposite the inner surface, and a skin thickness between the inner and outer surfaces, the substructure defining a mating surface for the skin, wherein a digital model associated with the skin includes a nominal map of the skin thickness”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowable subject matters: 
Lagally US 20150276376 A1 teaches generating a set of sacrificial material layer (liquid shim) data based on deviations between nondestructively measured as-built thickness and nominal greater than a design allowance.
Nowak US 20160280867 A1 teaches sacrificial material (liquid shim) added to fill any gaps less than a minimum shim thickness.
However, the prior arts of record does not teach or suggest, as a whole, individually or in combination:
A method for adding one or more layers of sacrificial material to a skin for assembling the skin to a substructure, the skin defining an inner surface, an outer surface opposite the inner surface, and a skin thickness between the inner and outer 
a. nondestructively inspecting the skin at a plurality of locations of at least one of the inner and outer surfaces to gather a data set relating to the skin thickness; 
b. calculating, using the data set, a set of as-built thickness values for the skin for at least a portion of the plurality of locations; 
c. determining the mating area of the inner surface of the skin with the mating surface of the substructure; and 
d. generating a set of sacrificial material layer data by calculating in the mating area of the inner surface of the skin a set of deviations greater than the design allowance of the set of as-built thickness values from the nominal map of the skin thickness.

As a result: 
Claims 1-2, 6-9, 14, 16-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-5, 15, and 18-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 are allowed.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark US 20170138385 A1 teaches determining shim dimensions by virtual deformation.
Doyle US 20170327201 A1 teaches estimating gaps and fabricating shim to fill gaps.
Drewett US 20100112190 A1 teaches compensating variation between calculated thickness and nominal thickness.
Otto US 20130266770 A1 teaches filling gaps with combination of liquid and solid shim with max liquid shim thickness.
Spellman US 20160121556 A1 teaches measuring nominal part deviation to compensate with plies.
Mangiarino US 20140165360 A1 teaches compensation for detected deviations to nominal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115